    Case 19-28865-MBK           Doc 74    Filed 11/05/20 Entered 11/06/20 11:15:45            Desc Main
                                         Document      Page 1 of 2
      UNITED STATES BANKRUPTCY COURT
      DISTRICT OF NEW JERSEY


       Caption in Compliance with D.N.J. LBR 9004-1( b)
                                                                        Order Filed on November 5, 2020
       Denise Carlon                                                    by Clerk
       KML LAW GROUP, P.C.                                              U.S. Bankruptcy Court
                                                                        District of New Jersey
       701 Market Street, Suite 5000
       Philadelphia, PA 19106
       MidFirst Bank
                                                          Case No:        19-28865 MBK

      In Re:                                              Chapter: 13
               Massa, James M.
               Massa, Mary Ann
               Rapisardi, Anthony
                                                          Hearing Date: 11/04/2020
                                                          Judge: Michael B. Kaplan




                                       ORDER VACATING STAY
     The relief set forth on the following page is hereby ordered ORDERED.




DATED: November 5, 2020




     [Type text]
Case 19-28865-MBK         Doc 74  Filed 11/05/20 Entered 11/06/20 11:15:45 Desc Main
                                Document        Page 2 of 2
       Upon the motion of MidFirst Bank, under Bankruptcy Code section 362(a) and 1301 (c)
for relief from the automatic stay as to certain property as hereinafter set forth, and for cause
shown, it is


       ORDERED that the automatic stay is vacated to permit the movant, to institute or resume
and prosecute to conclusion one or more actions in the court(s) of appropriate jurisdiction to
pursue the movant’s rights in the following:

              Real Property More Fully Described as:

               Land and premises commonly known as            178 Southwood Drive, Old Bridge NJ
               08857


              Personal Property More Fully Describes as:




        It is further ORDERED that the movant, its successors or assignees, may proceed with its
rights and remedies under the terms of the subject Mortgage and pursue its State Court remedies
including, but not limited to, taking the Property to Sheriff’s Sale, in addition to potentially
pursuing other loss mitigation alternatives, including, but not limited to, a loan modification,
short sale or deed-in-lieu foreclosure. Additionally, any purchaser of the Property at Sheriff’s
Sale (or purchaser’s assignee) may take any legal action for enforcement of its right to
possession of the Property.

       It is further ORDERED that the movant may join the debtor and any trustee appointed in
this case as defendants in its action(s) irrespective of any conversion to any other chapter of the
Bankruptcy Code.


       It is further ORDERED that the co-debtor stay is vacated.
       The movant shall serve this order on the debtor, any trustee and any other party who
entered an appearance on the motion.


                                                                                      rev. 7/12/16




                                                  2
